Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 Claim Objections
Amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “blow-drying workpieces at 103°C, 105°C, 106°C, or 108°C for under 40 minutes” is not fully supported by the specification. The specification provides several examples of blow-drying temperatures, including 103°C for 40 minutes, 105°C for 38 minutes, 106°C for 35 minutes, 108°C for 33 minutes; however, the specification does not provide support for the entire range of “under 40 minutes” and does not provide support for the temperature of 103°C for less than 40 minutes. Furthermore, the limitations “to enable the argon to reach 25x10-2 Pa” and “to enable the nitrogen to reach 35x10-2 Pa” in claim 1 are not supported by the specification. The specification describes introducing argon to reach a vacuum degree of 25e-2 from the vacuum degree of 5e-3 Pa and then adding nitrogen to reach a vacuum degree to reach 35e-2 Pa, thus indicating that the amount of argon and nitrogen are not equal to the vacuum degree because the pressure was not zero prior to their introductions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “cleansing and blow-drying workpieces at 103°C, 105°C, 106°C, or 108°C for under 40 minutes” is unclear as to whether the temperatures refer to only blow-drying or blow-drying and cleansing. This rejection may be overcome by amending the claim to specify cleansing the workpieces and then blow-drying the workpieces.
Claims 2-7 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shizhi (CN110184572A) in view of Wang (CN 102560375 A), Inaoka (US 20100015193 A1), Rattunde (US 20110177649 A1), and Kim (US 6383345 B1).
Regarding claim 1, Shizhi (CN110184572A) teaches cleaning (cleansing) and blow drying a glass workpiece (para 0004, 0008), putting the workpiece on a hanger (hanging rack) in a vacuum furnace with a bias voltage (para 0009), vacuuming the furnace to 5.0x10-3 Pa and starting a turntable (rotating disc) to rotate the workpiece, while the frame (hanging rack) rotates in the vacuum furnace (para 0009). Shizhi also teaches depositing a base (binding) film on the workpiece by turning on the power (supply) to a voltage of 30-40 V, wherein the duty ratio is 20%-30%, introducing argon at a first flow rate to make the vacuum degree reach a set point (para 0010) and introducing a reactive gas (oxygen) to reach another vacuum degree (para 0010). 
Shizhi also teaches forming a silicon carbide carrier layer by keeping the silicon target sputtering, turning off the reactive gas (oxygen), reducing the argon flow (introducing at a second flow rate), and introducing acetylene gas at a third flow rate (para 0011).
Shizhi also teaches forming a sterilization (bactericidal) film layer of silicon carbide and silver on the surface of the workpiece by continuing to sputter the silicon target and to introduce acetylene gas, and starting a silver sputtering target (para 0012). 
Shizhi also teaches turning off the silver sputtering target, silicon sputtering target, and all gases, cooling the workpiece for 5 to 10 minutes, exhausting air to remove carbon atoms (release gases) from the vacuum furnace by venting each section to atmospheric pressure, and taking out the workpiece (para 0013)
Shizhi fails to explicitly teach the use of multiple workpieces in the process. However, Wang (CN 102560375 A), in the analogous art of sputtering, teaches a substrate rack and hanger to transfer a substrate through a surface treatment chamber, drying chamber, and thin film deposition chamber (para 0023-0025) for the continuous deposition of different types of materials (para 0016) onto multiple substrates at a time (para 0025). Shizhi teaches a similar substrate rack and hanger (para 0037) for thin film deposition onto glass substrates (para 0019) and Wang teaches the use of glass substrates (para 0025). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus of Wang to perform the Shizhi method continuously onto multiple substrates (workpieces), thus improving process throughput.
The combination of Shizhi and Wang fails to explicitly teach forming a silicon nitride binding layer on a surface of the workpiece by initiating a silicon sputtering target. However, Inaoka (US 20100015193 A1), in the analogous art of sputtering to form an antibacterial layer, teaches a base film which can be formed by sputtering consisting of silicon nitride or silicon oxide (para 0055) and antibacterial metal islands are formed on the surface of the base film directly or with additional layers in between (para 0059, 0060), wherein the antibacterial metal may be silver (para 0044). Shizhi teaches depositing a silicon oxide base film (para 0010). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon oxide base film of Shizhi with a silicon nitride layer because this is a substitution of equivalent elements yielding predictable results. 
Additionally, Rattunde (US 20110177649 A1), in the analogous art of sputtering, teaches reactive sputtering of SiN (silicon nitride) using a silicon target and nitrogen as a reactive gas (para 0020). Because Rattunde teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the silicon nitride layer by reactive sputtering with nitrogen and turning off the nitrogen prior to depositing silicon carbide, similarly to the oxygen used for silicon oxide formation in Shizhi (para 0010, 0011), with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Shizhi, Wang, Inaoka, and Rattunde fails to explicitly teach introducing argon at a flow rate to enable the vacuum degree to reach 25x10-2 Pa and the vacuum degree after introducing nitrogen is 35x10-2 Pa. However, Rattunde recognizes that the partial pressure of the reactive gas (nitrogen) can influence deposition rate and properties of the film (para 0021, 0029) and increasing the flow rate of argon while maintaining a constant flow rate of nitrogen increases the refractive index and absorption constant of the produced film as well as the coating rate (para 0008-0010, 0022-0023; Figs. 2a-2c). Therefore, the partial pressures of nitrogen and oxygen, or the argon to nitrogen ratio, and thus vacuum degree, is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of argon and nitrogen partial pressures by routine optimization, which can result in a pressure (vacuum degree) of 25x10-2 Pa when including the argon and background pressure and a pressure of 35x10-2 Pa when including the nitrogen in addition to the argon and background pressure. See MPEP 2144.05(II).
The combination of Shizhi, Wang, Inaoka, and Rattunde does not teach depositing oxygen as a result of substituting silicon oxide with silicon nitride; therefore, the bacterial film layer inherently does not contain silver oxide. 
The combination of Shizhi, Wang, Inaoka, and Rattunde fails to explicitly teach blow-drying workpieces at 103°C, 105°C, 106°C, or 108°C for under 40 minutes. However, Shizhi teaches the importance of a clean and dry surface before coating (para 0014) but is silent to a specific drying time. Nonetheless, a finite drying time is required for operation and increased drying time increases the extent of drying. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of drying time by routine optimization, which can include a drying time less than 40 minutes. See MPEP 2144.05(II). Additionally, the combination of Shizhi, Wang, Inaoka, and Rattunde teaches blow drying at a temperature of less than 100 °C (Shizhi para 0014) but fails to explicitly teach the drying temperature is 103°C, 105°C, 106°C, or 108°C. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because less than 100 °C is so close to the claimed values of 103°C, 105°C, 106°C, or 108°C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 103°C, 105°C, 106°C, or 108°C with a reasonable expectation of success and with predictable results.
Alternatively, Kim (US 6383345 B1), in the analogous art of sputtering onto a glass substrate, teaches the substrate temperature should be below 150 °C to prevent thermal damage and that the glass substrate is dried with a nitrogen gas (blow-drying) and used in LCD (screen) applications (col 1 line 35-42, col 4 line 61-67). Shizhi teaches that the temperature of drying should be at a low temperature, such as below 100°C, so that the glass substrate is not damaged by excessive heating (para 0023, 0028). Because Kim teaches that such glass substrate temperatures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the blow-drying of Shizhi at a temperature below 150 °C to prevent substrate damage with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 2, the combination of Shizhi, Wang, Inaoka, Rattunde, and Kim teaches glass (screen) cleaner or ultrasonic cleaning for the cleaning and blow-drying step, and that the drying temperature does not exceed 100 °C (not exceeding 110 °C) (Shizhi para 0014). The aforementioned combination fails to explicitly teach the blow-drying duration is longer than 30 minutes. However, Shizhi teaches the importance of a clean and dry surface before coating (para 0014) but is silent to a specific drying time. Nonetheless, a finite drying time is required for operation and increased drying time increases the extent of drying. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of drying time by routine optimization, which can include a drying time longer than 30 minutes. See MPEP 2144.05(II). 
Regarding claim 5, the combination of Shizhi, Wang, Inaoka, Rattunde, and Kim teaches the first argon flow rate is 100-250 sccm and the plating of the base (binding) film layer takes 2 to 10 minutes (Shizhi para 0016). Shizhi teaches a first target current of 10 A (para 0016) but fails to explicitly teach the first target has a current of 8 A. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 10 A is so close to the claimed current of 8 A that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a target current of 8 A with a reasonable expectation of success and with predictable results.
Regarding claim 6, the combination of Shizhi, Wang, Inaoka, Rattunde, and Kim teaches the second argon flow rate is 40-80 sccm, the acetylene (third) flow rate is 150-250 sccm, and the acetylene gas introduction time is 1-5 minutes (Shizhi para 0017).
Regarding claim 7, the combination of Shizhi, Wang, Inaoka, Rattunde, and Kim teaches the target current of the silver sputtering target is 0.5 to 1 A and the sputtering time is 1 to 4 minutes (Shizhi para 0018).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shizhi (CN110184572A) in view of Wang (CN 102560375 A), Inaoka (US 20100015193 A1), Rattunde (US 20110177649 A1), and Kim (US 6383345 B1), as applied to claim 1 above, and further in view of Yang (CN 101220454 A).
Regarding claim 3, the combination of Shizhi, Wang, Inaoka, Rattunde, and Kim fails to explicitly teach the bias voltage is between 15 and 65 V. However, Yang (CN 101220454 A) teaches a substrate bias voltage of 50 to 400 V in a preparation method for antibacterial multilayer films using magnetron sputtering. Because Yang teaches that such bias voltages were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bias voltage between 50 and 400 V with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Shizhi, Wang, Inaoka, Rattunde, Kim, and Yang teaches 50 to 400 V but does not explicitly teach 15 to 65 V. However, one would have expected the use of any value within the Yang range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 50 to 400 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shizhi (CN110184572A) in view of Wang (CN 102560375 A), Inaoka (US 20100015193 A1), Rattunde (US 20110177649 A1), and Kim (US 6383345 B1), as applied to claim 1 above, and further in view of Mingnan (CN 108950480 A).
Regarding claim 4, The combination of Shizhi, Wang, Inaoka, Rattunde, and Kim fails to explicitly teach a rotation speed of 30 seconds per rotation (s/r). However, Mingnan (CN 108950480 A) teaches a rotation speed to 2 rpm, or 30 seconds per revolution (rotation) (s/r), during the formation of a bonding layer in a similar rack (para 0088) within a vacuum furnace as in Shizhi (para 0093). Shizhi is silent to the rotation speed of the rack; however, there must be a finite rotation speed for operation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotation speed of Mingnan in the Shizhi invention because they both teach similar processes.

Double Patenting
Applications 16/903834 and 16/903870 have been abandoned and thus the previously recited double patenting rejections are rendered moot.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach cleansing and blow-drying workpieces at 103°C, 105°C, 106°C, or 108°C for under 40 minutes and that Shizhi teaches away from the limitation. While the previously cited references do not explicitly teach the recited temperatures, Shizhi teaches temperatures below 100°C which is so close to the claimed values that one would expect them to have the same effect. Alternatively, Kim (US 6383345 B1) has been cited to teach that glass substrates may be kept below 150°C to prevent damage from heating. Additionally, it should be noted that Shizhi does not teach away from the claimed temperatures because Shizhi only states controlling the process to a temperature of less than 100°C to prevent damage from excessive heating but does not specify a temperature at which damage occurs and does not criticize, discredit, or otherwise discourage the temperatures claimed. See MPEP 2145(X)(D)(1).
Applicant argues that the cited prior art does not teach the limitation that “the bacterial film layer does not contain silver oxide.” This argument is not persuasive because the combination of references teaches substituting the silicon oxide layer of Shizhi with a silicon nitride layer and therefore no oxygen would be introduced to the chamber, so the bacterial film would inherently not contain silver oxide.
Applicant argues that the gas partial pressures as well as the entire claimed invention are critical in making the claimed bactericidal film as stated in the declaration submitted 12/07/2021. However, as described in the advisory action mailed 12/24/2021, the affidavit of Fook Chi Mak fails to provide sufficient evidence to overcome the prima facie case of obviousness. The affidavit only provides conclusory statements without any objective factual evidence to support the conclusions. The affidavit claims that the argon introduction rate and pressure are critical to the process of making the bactericidal film as claimed; however, no factual evidence is provided as to why the argon introduction rate and pressure are critical or would produce unexpected results. Additionally, the argon introduction rate is not specifically defined in claim 1, rather the flow rate only must enable the vacuum degree to reach 0.25 Pa. Though statements of opinion in an affidavit may be given some weight, factual evidence is preferred, especially when related to the ultimate legal conclusion at issue. See MPEP 716.01. Applicant's arguments could be persuasive if provided with data showing the effect of the claimed pressure compared to other pressures around it. Applicant's affidavit also states that routine optimization of the entire scope of claim 1 would not have led a skilled artisan to introduce nitrogen to enable the vacuum degree to reach 0.35 Pa. However, no justification is given (e.g. unexpected properties/results) as to why the optimization of argon and nitrogen partial pressures would not have led to the claimed total pressures. Applicant's affidavit also states in paragraph 11 that a 0.25 Pa pressure would not work to produce the desired bacterial film; however, this contradicts with claim 1, which states that the argon is introduced at a flow rate to enable the vacuum degree (i.e. pressure) to reach 0.25 Pa. Furthermore, the applicant’s arguments state that the entire process leads to a more sanitary, anti-bacterial, bactericidal film than has been previously described; however, there is no evidence shown to support this claim (i.e. showing that a film formed by the claimed method produces some unexpected result when compared to the prior art and the values just outside of the claimed values).
Regarding the teaching of 0.25 Pa after introducing argon, the rejection has been further clarified to specify that the pressure of both argon and nitrogen may be determined by routine optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794